PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/564,757
Filing Date: 6 Oct 2017
Appellant(s): DUPONT NUTRITION USA, INC.



__________________
Hanxing Zheng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 8980349 B2) in view of Huang (CN 101461544) and Blandino et al (Formation of Calcium Alginate Gel Capsules: Influence of Sodium Alginate and CaC12 Concentration on Gelation Kinetics) .
In regard to claim 1, Nielsen et al discloses a process for preparing a food product having a casing, the process comprising the step of applying a casing paste comprising alginate and a sparingly soluble calcium salt by co-extrusion to the exterior of a material to be cased to form a co-extruded product, and contacting the co-extruded product with a solution comprising calcium ions, thereby causing the alginate to gel (Col. 1 lines 47-54).
In regard to claims 1-3, Nielsen et al does not discloses that the alginate coating thickness is 0.05 mm or less, 0.04 mm or less, 0.03 mm or less.
Huang et al teaches a sausage coating where the thickness of the dry coating is 0.02-0.03mm. Both references teach coatings for sausages. One of ordinary skill in the art would have been motivated to modify Nielsen et al in view of Huang and produce a sausage casing having thickness as disclosed by Huang if the thinner sausage coating is desired. The thickness of the sausage coating would depend in the personal preference of a consumer.
In regard to the recitation of the “fine emulsion”, it is noted that Nielsen et al discloses:
The dough was prepared using the following steps: Grind all the meats through a 4 mm plate. Add ground meat-materials plus the water and the dry ingredients (without the rusk) to bowl-chopper. Blend the mixture with the knives on low reversed speed for 2-3 minutes. Add the rusk. Bowl-chop one or two rounds with the knives at low speed. Blend the mixture with the knives on low reversed speed for 2-3 of minutes (Example A Col. 6). 
The emulsion as prepared in Example A meets the limitations of the “fine emulsion” according to the instant specification defining fine emulsion as having food particles having average particle size of 5 mm or less (see [0013] of the PGPUB).
In regard to the recitation of the thickness of the alginate casing, Blandino et al discloses:
The formation kinetics of calcium alginate gel capsules is studied. An increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film. Experimental data are adjusted to the binomial diffusion equation (page 686).
Knowledge of gelation kinetics allows easy control over some capsule characteristics, such as thickness and permeability to different substrates of the gel membrane (page 686).
The formation kinetics of the capsules was characterized by measuring the temporal evolution of the membrane thickness and diameter of the capsules. Measurement of the external diameter was carried out using a caliper. Membrane thickness was studied by cutting the capsules in half and carrying out measurements in at least four different locations on the membrane. The image processing software MIP 4 ADVANCED allowed us to perform the measurement of the membrane thickness on an image of each half-capsule, captured by a video camera connected to a microscope. The diameters and gel layer thicknesses reported here represent the average of the measurements performed on ten capsules obtained under the same experimental conditions. The effect of sodium alginate concentration on capsule formation kinetics was studied by fixing the cationic solution at 2.6% w/v CaCl2 and 3% w/v CMC. As can be seen in Fig. 1, the thickness of the membrane increases rapidly within the first 15 min of the process. Indeed, within the first 10 min, membrane thickness is about 50% of its maximum value. After this first stage, the thickness of the gel film increases more slowly, and finally levels off at its maximum value. This temporal evolution was also exhibited by the external diameter; however, the core diameter-obtained from the external diameter and membrane thickness-was always of the same order of magnitude (5.6f +-1 mm) and was independent of the operational conditions (page 687).
In other respects, on increasing sodium alginate concentration, the thickness of the membrane decreases at a given gelation time. This effect is presumably due to the fact that on increasing the number of biopolymer molecules per unit solution volume in the vicinity of the core capsule, the number of binding sites for Ca2+ ions also increases. As a result, a more densely cross-linked gel structure will probably form and, consequently, it will have a smaller thickness. In connection with this phenomenon, we observed qualitatively that the capsules obtained from 0.75% w/v sodium alginate solutions were more resistant, from a mechanical point of view, than those obtained from less concentrated solutions. The effect of CaCl2 concentration on capsule formation kinetics was studied by fixing the anionic solution at 0.5% w/v sodium alginate (Fig. 2). On increasing calcium chloride concentration, the thickness of the mem- brane increases at a given gelation time. This result can be explained by the fact that an increase in the mass of calcium ions initially contained in the core capsule will result in a larger concentration gradient between the core and the outside solution. This situation will favour the diffusion of Ca2+ ions from the core. Moreover, the time required to obtain the maximum gel film thickness is considerably longer when calcium chloride concentration exceeds 5.5% w/v. This result confirms that the membrane thickness increases continuously until complete consumption of calcium ions contained in the core capsule has been achieved (page 688).
Therefore, the mechanism behind the thickness of alginate film is well known as evidenced by Blandino et al. One of ordinary skill in the art would have been motivated to vary the thickness of the alginate film based on the fact that an increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film as disclosed by Blandino et al.
In regard to the recitations of the casing being uniform, continuous and not visibly perceptible in claim 1, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the visual appearance among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 
Claim 1 further includes the limitation of emulsion sausage being a cooked sausage.
In regard to the cooked sausage limitation and claims 4-5, Nielsen et al discloses:Products made according to the invention may comprise a food dough in an edible casing. The food dough may be a meat product, for example it may be sausage meat. The food product may be a sausage. The food product may be a meat sausage, for example it may contain pork. The food product may be a vegetarian sausage. The food product may be cooked or uncooked. One skilled in the art will appreciate that these are just examples of possible products that could be made in accordance with the invention and that they do not limit the scope of the invention (Col. 5 lines 47-55).

Hence, in regard to claim 1, Nielsen et al discloses a cooked sausage.
In regard to claim 4, Nielsen et al discloses a meat sausage containing pork (Col. 5 lines 47-55). 

In regard to claim 5, Nielsen et al discloses vegetarian sausages. It is clear that vegetarian sausages are produced from plant protein (Col. 5 lines 47-55). Nielsen et al discloses soya isolate as a part of sausage composition (Example A).
In regard to claim 23, Nielsen et al discloses:
[0035] The amount of sequestrant will depend on a number of factors including, but not necessarily limited to, the solubility product of the sparingly soluble calcium salt, the time between the mixing of the sparingly soluble calcium salt into the alginate paste and the application of the casing paste and the type of sequestrant used. If too little sequestrant is used then it may become saturated before application. If a large excess of sequestrant is used then it may deplete the sparingly soluble calcium salt leaving no additional calcium ions for the alginate. The concentration of the sequestrant in the casing paste is optionally at least 0.01 wt %, and preferably at least 0.1 wt %. The concentration of the sequestrant in the casing paste is optionally not more than 5 wt %, preferably not more than 2 wt % and more preferably not more than 0.5 wt %.
Hence, the presence or absence of the sparingly soluble calcium salt would depend on the amount of the sequestrant.
In regard to the adhesion recitations in claim 25, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, this characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the adhesion among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 
Claims 6-13, 16-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 8980349 B2) in view of Huang (CN 101461544), Blandino et al (Formation of Calcium Alginate Gel Capsules: Influence of Sodium Alginate and CaC12 Concentration on Gelation Kinetics) and British Cellophane Limited (GB 784, 235).
In regard to claim 6, Nielsen et al discloses a process for preparing a food product having a casing, the process comprising the step of applying a casing paste comprising alginate and a sparingly soluble calcium salt by co-extrusion to the exterior of a material to be cased to form a co-extruded product, and contacting the co-extruded product with a solution comprising calcium ions, thereby causing the alginate to gel (Col. 1 lines 47-54).
In regard to the recitation of the “fine emulsion” in claims 6 and 17, it is noted that Nielsen et al discloses:
The dough was prepared using the following steps: Grind all the meats through a 4 mm plate. Add ground meat-materials plus the water and the dry ingredients (without the rusk) to bowl-chopper. Blend the mixture with the knives on low reversed speed for 2-3 minutes. Add the rusk. Bowl-chop one or two rounds with the knives at low speed. Blend the mixture with the knives on low reversed speed for 2-3 of minutes (Example A Col. 6). 
The emulsion as prepared in Example A meets the limitations of the “fine emulsion” according to the instant specification defining fine emulsion as having food particles having average particle size of 5 mm or less (see [0013] of the PGPUB).
In regard to claims 6-8, Nielsen et al does not disclose the percentage of casing portion as recited. Nielsen et al discloses an exemplary embodiment where the level of casing on the sausages was 4.5% (Example A Col. 7 lines 15-16).  Nielsen et al does not disclose any specific ranges for the level of casing on the sausages. Nielsen et al does not preclude lower levels of casing on the sausages.
Huang et al teaches a sausage coating where the thickness of the dry coating is 0.02-0.03mm. Both references teach coatings for sausages. One of ordinary skill in the art would have been motivated to modify Nielsen et al in view of Huang and produce a sausage casing having thickness as disclosed by Huang if the thinner sausage coating is desired. The thickness of the sausage coating would depend in the personal preference of a consumer. The thinner sausage casing would require less alginate paste for casing forming. 
In regard to the calcium ion concentration, Blandino et al discloses:
The formation kinetics of calcium alginate gel capsules is studied. An increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film. Experimental data are adjusted to the binomial diffusion equation (page 686).
Knowledge of gelation kinetics allows easy control over some capsule characteristics, such as thickness and permeability to different substrates of the gel membrane (page 686).
The formation kinetics of the capsules was characterized by measuring the temporal evolution of the mem- brane thickness and diameter of the capsules. Measurement of the external diameter was carried out using a caliper. Membrane thickness was studied by cutting the capsules in half and carrying out measurements in at least four different locations on the membrane. The image processing software MIP 4 ADVANCED allowed us to perform the measurement of the membrane thickness on an image of each half-capsule, captured by a video camera connected to a microscope. The diameters and gel layer thicknesses reported here represent the average of the measurements performed on ten capsules obtained under the same experimental conditions. The effect of sodium alginate concentration on capsule formation kinetics was studied by fixing the cationic solution at 2.6% w/v CaCl2 and 3% w/v CMC. As can be seen in Fig. 1, the thickness of the membrane increases rapidly within the first 15 min of the process. Indeed, within the first 10 min, membrane thickness is about 50% of its maximum value. After this first stage, the thickness of the gel film increases more slowly, and finally levels off at its maximum value. This temporal evolution was also exhibited by the external diameter; however, the core diameter-obtained from the external diameter and membrane thickness-was always of the same order of magnitude (5.6f +-1 mm) and was independent of the operational conditions (page 687).
In other respects, on increasing sodium alginate concentration, the thickness of the membrane decreases at a given gelation time. This effect is presumably due to the fact that on increasing the number of biopolymer molecules per unit solution volume in the vicinity of the core capsule, the number of binding sites for Ca2+ ions also increases. As a result, a more densely cross-linked gel structure will probably form and, consequently, it will have a smaller thickness. In connection with this phenomenon, we observed qualitatively that the capsules obtained from 0.75% w/v sodium alginate solutions were more resistant, from a mechanical point of view, than those obtained from less concentrated solutions. The effect of CaCl2 concentration on capsule formation kinetics was studied by fixing the anionic solution at 0.5% w/v sodium alginate (Fig. 2). On increasing calcium chloride concentration, the thickness of the mem- brane increases at a given gelation time. This result can be explained by the fact that an increase in the mass of calcium ions initially contained in the core capsule will result in a larger concentration gradient between the core and the outside solution. This situation will favour the diffusion of Ca2+ ions from the core. Moreover, the time required to obtain the maximum gel film thickness is considerably longer when calcium chloride concentration exceeds 5.5% w/v. This result confirms that the membrane thickness increases continuously until complete consumption of calcium ions contained in the core capsule has been achieved (page 688).
Therefore, the mechanism behind the thickness of alginate film and calcium ion concentration is well known as evidenced by Blandino et al. One of ordinary skill in the art would have been motivated to vary the calcium ion concentration depending on the desired thickness of the alginate film based on the fact that an increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film as disclosed by Blandino et al.
In regard to claim 6, Nielsen et al is silent as to the pH of the calcium ion solution being below the pKa value of alginate. 
British Cellophane Limited discloses production of artificial sausage casings (page 1 lines 7-10). The coagulating bath consists of weakly acid calcium chloride solutions (page 1 lines 17-19). British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less (page 2 lines 1-5). Hence, since both references disclose alginate coatings set in calcium baths, and British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less, one of ordinary skill in the art would have been motivated to modify Nielsen et al in view of British Cellophane Limited and to employ acidic calcium solution in order to form alginate coating.
Further, regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an Appellant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
In regard to claim 9, Nielsen et al discloses 7.5 wt % calcium chloride (Example A Col. 7 lines 16-17).  One of ordinary skill in the art would have been motivated to vary the ionic concentration of calcium based on the desired gelling effect.
In regard to claim 10, British Cellophane Limited discloses that coagulating bath solution comprises acetic acid (page 2 lines 5-10).
In regard to claim 11, British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less (page 2 lines 1-5).
In regard to claims 12-13, Nielsen et al discloses that casing paste sparingly soluble calcium salt and a sequestrant (Claim 1, Col. 2 lines 2-10, Col. 3 lines 9-45).
In regard to claim 16, Nielsen et al discloses “[w]hen the alginate paste is described as "suitable for extrusion" it is meant that the paste has appropriate rheological properties, for example viscosity, to allow it to be co-extruded according to the method of the invention (Col. 5 lines 15-18).
In regard to the recitations of the viscosity in claim 16, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, this characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the viscosity among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 
In regard to claim 17, Nielsen et al discloses sausage: Products made according to the invention may comprise a food dough in an edible casing. The food dough may be a meat product, for example it may be sausage meat. The food product may be a sausage. The food product may be a meat sausage, for example it may contain pork. The food product may be a vegetarian sausage. The food product may be cooked or uncooked. One skilled in the art will appreciate that these are just examples of possible products that could be made in accordance with the invention and that they do not limit the scope of the invention (Col. 5 lines 47-55).

In regard to claim 18, Nielsen et al discloses:
According to a further aspect of the invention there is provided an alginate composition suitable for mixing with water to form an alginate paste suitable for extrusion, the composition comprising alginate, a thickener and a sequestrant (Col. 4 lines 44-48).
The composition may optionally comprise not less than 20 wt % alginate, preferably not less than 30 wt % alginate and more preferably not less than 40 wt % alginate (Col. 4 lines 65-67).
The composition may optionally comprise not more than 75 wt % alginate, preferably not more than 65 wt % alginate and more preferably not more than 60 wt % alginate (Col. 5 lines 1-3).
It appears that claim 18 refers to the content of alginate in the cooked coating. In regard to the recitations of the alginate content in the cooked coating, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, this characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the alginate content in the cooked coating among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 
In regard to claim 19, Nielsen et al discloses:
When the calcium salt is described as sparingly soluble, it is meant that the calcium salt has a low solubility product. The solubility product is the product of the equilibrium molar concentrations of the ions in a saturated solution of a salt in water. The sparingly soluble calcium salt optionally has a solubility product at 25.degree. C. of not more than 10.sup.-2, preferably not more than 10.sup.-3, more preferably not more than 10.sup.-4. (Col. 1-2).

Claim 20 recites “wherein the sequestrant has a greater affinity for calcium than the alginate does”. In regard to this limitation Nielsen teaches the following:
A sequestrant may also be used to help prevent the alginate from gelling before the casing paste is applied. A sequestrant is a chelating agent that has a high affinity for calcium. The sequestrant should have a greater affinity for calcium than the alginate does. Thus the sequestrant will prevent calcium-alginate gelling until the sequestrant has been saturated with calcium ions (Col. 3 lines 36-42).

In regard to claim 24, Nielsen et al discloses:
[0035] The amount of sequestrant will depend on a number of factors including, but not necessarily limited to, the solubility product of the sparingly soluble calcium salt, the time between the mixing of the sparingly soluble calcium salt into the alginate paste and the application of the casing paste and the type of sequestrant used. If too little sequestrant is used then it may become saturated before application. If a large excess of sequestrant is used then it may deplete the sparingly soluble calcium salt leaving no additional calcium ions for the alginate. The concentration of the sequestrant in the casing paste is optionally at least 0.01 wt %, and preferably at least 0.1 wt %. The concentration of the sequestrant in the casing paste is optionally not more than 5 wt %, preferably not more than 2 wt % and more preferably not more than 0.5 wt %.
Hence, the presence or absence of the sparingly soluble calcium salt would depend on the amount of the sequestrant.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 8980349 B2) in view of Huang (CN 101461544), Blandino et al (Formation of Calcium Alginate Gel Capsules: Influence of Sodium Alginate and CaC12 Concentration on Gelation Kinetics) and British Cellophane Limited (GB 7887, 2365) as applied to claim 6 above and further in view of Van De Nieuwelaar et al (US 20110117254 A1).
In regard to claims 14-15, Nielsen et al is silent as to the cooking the sausage and further cooling the sausage in the water comprising calcium ions at a pH in the range of from 3 to 4.
Van De Nieuwelaar et al discloses a method for manufacturing sausage products by means of co-extrusion, wherein the method comprises the following steps of: A) providing a food dough; B) providing a viscous paste; C) producing by means of co-extrusion a sausage strand with a core of the food dough enclosed by a casing of the paste; D) subdividing the sausage strand into sausage products; and E) guiding the sausage through a fixing bath, whereby the cohesion of the sausage increases (Abstract). 
Van De Nieuwelaar et al discloses heating/cooking of sausage in a fixing bath with further cooling: [0012] There are multiple options for rapid heating of the sausage strand or sausages. It can be advantageous to heat the sausage product in the fixing bath, which is heated for this purpose, or in another liquid bath.
[0016] An advantageous method of heating takes place in a heating bath. In order to improve the storage life of the sausage strand it is attractive for the temperature of the fixing bath to be higher than 40.degree. C. This is because at such a temperature the denaturation of (meat) proteins begins. The heating bath preferably has a temperature between 48.degree. C. and 85.degree. C. What is important in the context of the present invention is that the sausages are in any case not boiled. That is, the ambient temperature must at all times, and therefore particularly also (though not exclusively) in the heating bath, remain lower than 100.degree. C. 
[0017] It is additionally also possible for a cooling step to take place after the heating, which cooling step can for instance consist of cooling in a cooling bath. In order to increase storage life it is advantageous if, shortly after the heating process, the temperature of the sausage is reduced to for instance a temperature lower than 7.degree. C. When the sausage strand is brought after the fixing bath into contact with an ion-providing liquid, it is attractive if the function of bringing the sausage strand into contact with the ion-providing liquid is combined with that of cooling the sausage strand. A specific embodiment therefore provides the measure that the cooling bath comprises positive divalent and/or trivalent ions. In the context of bringing the sausages into contact with positive divalent and/or trivalent ions it is possible to opt to realize this in simple manner by providing the heating bath and/or the cooling bath with a solution of a calcium salt or an iron salt. In a preferred variant the calcium salt is formed by calcium chloride (CaCl.sub.2). It has been found that calcium chloride produces optimum results. Good results can also be obtained when the calcium salt is formed by a calcium acetate or calcium lactate. The paste can comprise a polysaccharide, advantageously formed by alginate. 

Hence, one of ordinary skill in the art would have been motivated to modify the combination of Nielsen et al and British Cellophane Limited and to further heat the sausage in the coagulating bath having pH levels as suggested by Van De Nieuwelaar et al.





Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 8980349 B2) in view of Huang (CN 101461544) and Blandino et al (Formation of Calcium Alginate Gel Capsules: Influence of Sodium Alginate and CaC12 Concentration on Gelation Kinetics) as applied to claim 1 above and further in view of Schuster et al (Microstructural, mechanical and mass transport properties of isotropic and capillary alginate gels).
Nielsen et al, Huang and Blandino et al are silent as to the G units concentration in alginate.
In regard to the G units concentration in alginate, Schuster et al discloses:
The ability of alginate to form networks in the presence of di-valent cations, where calcium has been specifically studied, is attributed to chelation of calcium between G units from different alginate chains via the so-called egg-box model.
The egg box model involves a two-step network formation mechanism where the first step is a dimerization process12 followed by dimer–dimer aggregation of G units and Ca2+, where the degree of aggregation is partly determined by total calcium concentration.13 It follows that the total amount of G units, and its distribution along the chain, is an important aspect for the ion induced gelation ability of alginate, where the high amount of G units and GG blocks are favourable (page 357).
Therefore, one of ordinary skill in the art would have been motivated to employ alginate having necessary amount of G units in order to induce gelation ability of alginate.






Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 8980349 B2) in view of Huang (CN 101461544), Blandino et al (Formation of Calcium Alginate Gel Capsules: Influence of Sodium Alginate and CaC12 Concentration on Gelation Kinetics) and British Cellophane Limited (GB 7887, 2365) as applied to claim 6 above and further in view of Schuster et al (Microstructural, mechanical and mass transport properties of isotropic and capillary alginate gels).
Nielsen et al, Huang and Blandino et al are silent as to the G units concentration in alginate.
In regard to the G units concentration in alginate, Schuster et al discloses:
The ability of alginate to form networks in the presence of di-valent cations, where calcium has been specifically studied, is attributed to chelation of calcium between G units from different alginate chains via the so-called egg-box model.
The egg box model involves a two-step network formation mechanism where the first step is a dimerization process12 followed by dimer–dimer aggregation of G units and Ca2+, where the degree of aggregation is partly determined by total calcium concentration.13 It follows that the total amount of G units, and its distribution along the chain, is an important aspect for the ion induced gelation ability of alginate, where the high amount of G units and GG blocks are favourable (page 357).
Therefore, one of ordinary skill in the art would have been motivated to employ alginate having necessary amount of G units in order to induce gelation ability of alginate.






(2) Response to Argument
Appellant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
In response to Appellant's arguments on pages 4-5 of the Appeal brief regarding the cooked sausage limitation, Nielsen et al discloses:Products made according to the invention may comprise a food dough in an edible casing. The food dough may be a meat product, for example it may be sausage meat. The food product may be a sausage. The food product may be a meat sausage, for example it may contain pork. The food product may be a vegetarian sausage. The food product may be cooked or uncooked. One skilled in the art will appreciate that these are just examples of possible products that could be made in accordance with the invention and that they do not limit the scope of the invention (Col. 5 lines 47-55).

Hence, in regard to claim 1, Nielsen et al discloses a cooked sausage.
In response to Appellant's arguments regarding the recitations of the casing being uniform, continuous and not visibly perceptible in claim 1, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the visual appearance among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 
In response to Appellant's arguments against the references individually (page 6 of the Appeal brief), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Huang is not relied upon as a teaching of the alginate casing.
Nielsen et al is relied upon as a teaching of a process for preparing a food product having a casing, the process comprising the step of applying a casing paste comprising alginate and a sparingly soluble calcium salt by co-extrusion to the exterior of a material to be cased to form a co-extruded product, and contacting the co-extruded product with a solution comprising calcium ions, thereby causing the alginate to gel (Col. 1 lines 47-54).
Huang et al is relied upon as a teaching of a sausage coating where the thickness of the dry coating is 0.02-0.03mm. Huang et al is not relied upon as a teaching of collagen. Huang et al is not relied upon as a teaching of forming a sausage.  Both references teach coatings for sausages. One of ordinary skill in the art would have been motivated to modify Nielsen et al in view of Huang and produce a sausage casing having thickness as disclosed by Huang if the thinner sausage coating is desired. The thickness of the sausage coating would depend in the personal preference of a consumer. The thinner sausage casing would require less alginate paste for casing forming. British Cellophane Limited is relied upon as a teaching of production of artificial sausage casings (page 1 lines 7-10). The coagulating bath consists of weakly acid calcium chloride solutions (page 1 lines 17-19). British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less (page 2 lines 1-5). Hence, since both references disclose alginate coatings set in calcium baths, and British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less, one of ordinary skill in the art would have been motivated to modify Nielsen et al in view of British Cellophane Limited and to employ acidic calcium solution in order to form alginate coating.
In regard to the recitation of the thickness of the alginate casing, Blandino et al discloses:
The formation kinetics of calcium alginate gel capsules is studied. An increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film. Experimental data are adjusted to the binomial diffusion equation (page 686).
Knowledge of gelation kinetics allows easy control over some capsule characteristics, such as thickness and permeability to different substrates of the gel membrane (page 686).
The formation kinetics of the capsules was characterized by measuring the temporal evolution of the mem- brane thickness and diameter of the capsules. Measurement of the external diameter was carried out using a caliper. Membrane thickness was studied by cutting the capsules in half and carrying out measurements in at least four different locations on the membrane. The image processing software MIP 4 ADVANCED allowed us to perform the measurement of the membrane thickness on an image of each half-capsule, captured by a video camera connected to a microscope. The diameters and gel layer thicknesses reported here represent the average of the measurements performed on ten capsules obtained under the same experimental conditions. The effect of sodium alginate concentration on capsule formation kinetics was studied by fixing the cationic solution at 2.6% w/v CaCl2 and 3% w/v CMC. As can be seen in Fig. 1, the thickness of the membrane increases rapidly within the first 15 min of the process. Indeed, within the first 10 min, membrane thickness is about 50% of its maximum value. After this first stage, the thickness of the gel film increases more slowly, and finally levels off at its maximum value. This temporal evolution was also exhibited by the external diameter; however, the core diameter-obtained from the external diameter and membrane thickness-was always of the same order of magnitude (5.6f +-1 mm) and was independent of the operational conditions (page 687).
In other respects, on increasing sodium alginate concentration, the thickness of the membrane decreases at a given gelation time. This effect is presumably due to the fact that on increasing the number of biopolymer molecules per unit solution volume in the vicinity of the core capsule, the number of binding sites for Ca2+ ions also increases. As a result, a more densely cross-linked gel structure will probably form and, consequently, it will have a smaller thickness. In connection with this phenomenon, we observed qualitatively that the capsules obtained from 0.75% w/v sodium alginate solutions were more resistant, from a mechanical point of view, than those obtained from less concentrated solutions. The effect of CaCl2 concentration on capsule formation kinetics was studied by fixing the anionic solution at 0.5% w/v sodium alginate (Fig. 2). On increasing calcium chloride concentration, the thickness of the mem- brane increases at a given gelation time. This result can be explained by the fact that an increase in the mass of calcium ions initially contained in the core capsule will result in a larger concentration gradient between the core and the outside solution. This situation will favour the diffusion of Ca2+ ions from the core. Moreover, the time required to obtain the maximum gel film thickness is considerably longer when calcium chloride concentration exceeds 5.5% w/v. This result confirms that the membrane thickness increases continuously until complete consumption of calcium ions contained in the core capsule has been achieved (page 688).
Therefore, the mechanism behind the thickness of alginate film is well known as evidenced by Blandino et al. One of ordinary skill in the art would have been motivated to vary the thickness of the alginate film based on the fact that an increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film as disclosed by Blandino et al. The mechanism behind the thickness of alginate film and calcium ion concentration is well known as evidenced by Blandino et al. One of ordinary skill in the art would have been motivated to vary the calcium ion concentration depending on the desired thickness of the alginate film based on the fact that an increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film as disclosed by Blandino et al.
Appellant’s arguments regarding claims 2 and 3 (pages 9-10 of the Appeal brief) are not persuasive for the reasons as stated immediately above.
In response to Appellant’s arguments regarding claim 25 (pages 11 of the Appeal brief), it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, this characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the adhesion among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 
In response to Appellant’s arguments regarding claims 6  and 11(pages 11-17 of the Appeal brief), Nielsen et al is silent as to the pH of the calcium ion solution being below the pKa value of alginate. British Cellophane Limited discloses production of artificial sausage casings (page 1 lines 7-10). The coagulating bath consists of weakly acid calcium chloride solutions (page 1 lines 17-19). British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less (page 2 lines 1-5). Hence, since both references disclose alginate coatings set in calcium baths, and British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less, one of ordinary skill in the art would have been motivated to modify Nielsen et al in view of British Cellophane Limited and to employ acidic calcium solution in order to form alginate coating. It is noted that pH ranges overlap. 
Further, regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an Appellant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nielsen is not relied upon as a teaching of the amount of the alginate paste.  Nielsen et al is relied upon as a teaching of a process for preparing a food product having a casing, the process comprising the step of applying a casing paste comprising alginate and a sparingly soluble calcium salt by co-extrusion to the exterior of a material to be cased to form a co-extruded product, and contacting the co-extruded product with a solution comprising calcium ions, thereby causing the alginate to gel (Col. 1 lines 47-54). Huang et al is relied upon as a teaching of a sausage coating where the thickness of the dry coating is 0.02-0.03mm. Both references teach coatings for sausages. One of ordinary skill in the art would have been motivated to modify Nielsen et al in view of Huang and produce a sausage casing having thickness as disclosed by Huang if the thinner sausage coating is desired. The thickness of the sausage coating would depend in the personal preference of a consumer. The thinner sausage casing would require less alginate paste for casing forming.
Appellant’s arguments regarding claims 7-8 (pages 15-16 of the Appeal brief), are not persuasive for the same reasons as applied to claim 6 above.
In response to Appellant’s arguments regarding claim 9 (page 16 of the Appeal brief), Nielsen et al discloses 7.5 wt % calcium chloride (Example A Col. 7 lines 16-17).  One of ordinary skill in the art would have been motivated to vary the ionic concentration of calcium based on the desired gelling effect.
In response to Appellant’s arguments regarding claim 16 (page 17 of the Appeal brief), it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, this characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the viscosity among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 



In response to Appellant’s arguments regarding presence or absence of the sparingly soluble calcium salts in claims 23 and 24 (pages 10-11 and 18-19 of the Appeal brief), Nielsen et al discloses:
[0035] The amount of sequestrant will depend on a number of factors including, but not necessarily limited to, the solubility product of the sparingly soluble calcium salt, the time between the mixing of the sparingly soluble calcium salt into the alginate paste and the application of the casing paste and the type of sequestrant used. If too little sequestrant is used then it may become saturated before application. If a large excess of sequestrant is used then it may deplete the sparingly soluble calcium salt leaving no additional calcium ions for the alginate. The concentration of the sequestrant in the casing paste is optionally at least 0.01 wt %, and preferably at least 0.1 wt %. The concentration of the sequestrant in the casing paste is optionally not more than 5 wt %, preferably not more than 2 wt % and more preferably not more than 0.5 wt %.
Hence, the presence or absence of the sparingly soluble calcium salt would depend on the amount of the sequestrant.
In response to Appellant’s arguments regarding claim 18, (pages 17-18 of the Appeal brief), Nielsen et al discloses:
According to a further aspect of the invention there is provided an alginate composition suitable for mixing with water to form an alginate paste suitable for extrusion, the composition comprising alginate, a thickener and a sequestrant (Col. 4 lines 44-48).
The composition may optionally comprise not less than 20 wt % alginate, preferably not less than 30 wt % alginate and more preferably not less than 40 wt % alginate (Col. 4 lines 65-67).
The composition may optionally comprise not more than 75 wt % alginate, preferably not more than 65 wt % alginate and more preferably not more than 60 wt % alginate (Col. 5 lines 1-3).
It appears that claim 18 refers to the content of alginate in the cooked coating. In regard to the recitations of the alginate content in the cooked coating, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, this characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the alginate content in the cooked coating among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to Appellant to demonstrate otherwise. 
In response to Appellant's arguments against the references individually (pages 20-21 of the Appeal brief regarding claims 14-15), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Van De Nieuwelaar et al is not relied upon as a teaching of pH.
British Cellophane Limited is relied upon as a teaching of production of artificial sausage casings (page 1 lines 7-10). The coagulating bath consists of weakly acid calcium chloride solutions (page 1 lines 17-19). British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less (page 2 lines 1-5). Hence, since both references disclose alginate coatings set in calcium baths, and British Cellophane Limited discloses that coagulating bath solution comprises an acidic substance of such nature and present in such a proportion as to provide a bath having a pH value of 6 or less, one of ordinary skill in the art would have been motivated to modify Nielsen et al in view of British Cellophane Limited and to employ acidic calcium solution in order to form alginate coating.
Van De Nieuwelaar et al is relied upon as a teaching of a method for manufacturing sausage products by means of co-extrusion, wherein the method comprises the following steps of: A) providing a food dough; B) providing a viscous paste; C) producing by means of co-extrusion a sausage strand with a core of the food dough enclosed by a casing of the paste; D) subdividing the sausage strand into sausage products; and E) guiding the sausage through a fixing bath, whereby the cohesion of the sausage increases (Abstract). Van De Nieuwelaar et al discloses heating/cooking of sausage in a fixing bath with further cooling.
In response to Appellant’s arguments regarding claims 21 and 22 (pages 21-22 of the Appeal brief), in regard to the G units concentration in alginate, Schuster et al discloses:
The ability of alginate to form networks in the presence of di-valent cations, where calcium has been specifically studied, is attributed to chelation of calcium between G units from different alginate chains via the so-called egg-box model.
The egg box model involves a two-step network formation mechanism where the first step is a dimerization process12 followed by dimer–dimer aggregation of G units and Ca2+, where the degree of aggregation is partly determined by total calcium concentration.13 It follows that the total amount of G units, and its distribution along the chain, is an important aspect for the ion induced gelation ability of alginate, where the high amount of G units and GG blocks are favourable (page 357).
Therefore, one of ordinary skill in the art would have been motivated to employ alginate having necessary amount of G units in order to induce gelation ability of alginate.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERA STULII/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791       
                                                                                                                                                                                                 /ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.